762 So. 2d 1116 (2000)
STATE ex rel. Tony GILES,
v.
Burl CAIN, Warden, Louisiana State Penitentiary, Richard Stalder, Secretary of the La. Department of Public Safety and Corrections.
No. 1999-CI-2328.
Supreme Court of Louisiana.
June 2, 2000.
Rehearing Denied August 31, 2000.
Writ granted in part; otherwise denied. The decision of the court of appeal is vacated and this case is remanded to the district court for further proceedings consistent with that court's earlier judgment *1117 accepting the Commissioner's Recommendation. See Giles v. Cain, 98-0212, p. 1 (La.App. 1st Cir.4/19/99), 734 So. 2d 109, 115 (SHORTESS, J., dissenting). In all other respects, the application is denied.
TRAYLOR and KNOLL, JJ., dissents and would deny the application.
VICTORY, J., not on panel.